 HORNELL NURSING AND HEALTH123HornellNursing and Health RelatedFacilityandRetailStore Employees Union, Local 345, AFL-CIO, Petitioner. Case 3-RC-6074-October 28,'1975DECISION ON REVIEWBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND PENELLOOn May 23, 1975, the Regional Director for Region3 issued a Second Supplemental Decision, Order andDirection of Second Elections in the above-entitledproceeding, in which he found merit in the Petition-er's objections to the elections hereinbefore conduct-ed on October 25, 1974, and accordingly set aside theresults thereof and directed the conduct of secondelections.Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Employerfiled a timely request for review of the RegionalDirector's decision on the ground,inter alia,that theRegionalDirector erred in adopting the HearingOfficer's recommended resolution of critical credibil-ity issues.On June 30, 1975, the Board, by telegraphic order,granted the Employer's request for review. There-after, the Employer filed a brief on review.Pursuant to the provisions of Section 3(b) 'of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issue under review,including the Employer's brief on review, and makesthe following findings:Following the elections conducted herein thePetitioner filed timely objections. Thereafter, theRegional Director issued a Supplemental Decision inwhich,inter alia,he directed that hearing be heldwith respect to issues raised by other conduct notspecificallyalleged in the objections. Pursuanttheretohearingwas conducted and the HearingOfficer issued his report in which he found that theEmployer had engaged in objectionable preelection1The Employer alternatively contends that even if the employeewitnesses'version of the facts is accepted the two incidents involved weredemininusand do not constitute grounds for setting aside the electionsWeconcur with the Regional Director in finding such contention without merit.2The report, in relevant part, readsSparatta, L. Smith, Walsh, and Beaver gave me the impression thatthey were making a sincere effort to testify truthfully and give anaccurate recollection of what took place during and after the meetingon October 24. However, equally impressive was the demeanor of theCompany witnesses Bicker and Smith, who testified in substance thatno promises of benefits were made to the employees nor was a threatuttered to Sparatta and the other employees. While quantitatively theUnion's version has the edge, I do not regard this factor as requiringacceptance of the Union's version of the facts where as here theconduct by making an improper promise of benefitsand by threatening an employee, and he accordinglyrecommended that the elections be set aside. TheRegionalDirector adopted the Hearing Officer'sfindings and recommendations.The Hearing Officer's report indicates he wasconfronted by conflicting testimony regarding thetwo incidents in question. Four employee witnessestestified that the incidents occurred essentially in themanner found by the Hearing Officer; two employerwitnesses testified either that such events did not takeplace or occurred in a manner which would renderthem unobjectionable. The Employer contends thattheHearingOfficer, in crediting the employeewitnesses in preference to those presented by theEmployer, articulated no permissible basis for sodoing.Thus, the Employer argues the RegionalDirector erred in failing to overturn such credibilityresolutions.'We cannot agree.The Hearing Officer's report2 in the instant casedoes contain language which at first blush lendssome credence to the Employer's attack on theHearing Officer's credibility resolutions. The lan-guage of the report, likely motivated by a candideffort on the part of the Hearing Officer to note thedifficulties he encountered in reaching his determina-tion, occasioned our grant of review. However, uponconsideration of the record and close examination ofthe report, we are persuaded that a permissible basisfor his determination did, in fact, exist.Clearly, the Hearing Officer placed some relianceon the fact that the employee witnesses testifiedagainst their Employer's interest and thus riskedincurring the Employer's displeasure or retaliation.While we agree that neitherGeorgia Rug Mill,3citedby the Hearing Officer, nor the application of soundreason leads to the conclusion that an individual'semployment status standing alone constitutes a validbasis for concluding such individual's testimony tobe inherently more credible, we further note that it isa permissible factor to be considered. Our analysis oftheHearing Officer's report leads us to the conclu-sion that he, in fact, considered the witnesses'employment status in conjunction with his observa-tion of their testimonial demeanor. We note especial-Company's witnesses appear credibleand Iam presented with norational basis for preferring or attaching more weight to the Union'sposition. However, after closely observing the testimonial demeanor ofthe Union's witnesses, who at the time of the hearing were still in theCompany's employ and thus testified at the risk of incurring theirEmployer's displeasure and retaliation, I believe their describedtestimony to be honest and truthful and credit it in preference to that ofBicker and Smith, witnesses who unlike the Union's witnesses did nottestify at risk or potentially against their own interest, but rather intheirown and their Employer's interest, and whose testimonialdemeanor did not appear to me to match that of the Union's witnessesin this aspect of the case3Georgia Rug Mill,131 NLRB 1304, 1305, fn. 2 (1961).221 NLRB No. 5 124DECISIONSOF NATIONALLABOR RELATIONS BOARDly in -this regard that at the critical juncture in hisreport theHearing Officer specifically finds thedemeanor of the employee witnesses to have beensuperior to" that of those presented by the Employer.Demeanor, as illumined by a sensitivity to thenatural biases and interests of a witness, is a factor towhich 'the Hearing Officer alone is exposed, andoften constitutes the only basis upon which testimo-nial 'conflictsmay be resolved. We are thereforeloathe to upset findings so reached, especially where,as here, `such findings are amply supported by' therecord evidence and the reasonable inferences to bedrawn therefrom.Accordingly, we hereby affirm the Regional Direc-tor's decision and we shall remand the case to himfor the purpose of conducting the elections pursuanttohis Second Supplemental Decision, Order andDirection- of Second Elections, except that thepayroll period for determining eligibility shall be thatimmediately preceding the issuance date of thisDecision on Review.[Excelsiorfootnote omittedfrom publication.]MEMBERJENKINS,concurring:The Regional Director's decision is plainly correctand required no review by the Board. Review havingbeen granted, however, I would simply affirm hisdecision,withoutwhat I regard as unnecessarydiscussion.